


Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of  May 24,
2004, is entered into by and between Genworth Financial, Inc., a Delaware
corporation (including its successors, the “Company”), and GE Financial
Assurance Holdings, Inc., a Delaware corporation (“GEFAHI”).

 

RECITALS

 

WHEREAS, the Company, GEFAHI, General Electric Company, General Electric Capital
Corporation and GEI, Inc. are parties to that certain Master Agreement dated as
of  May 24, 2004 (the “Master Agreement”), pursuant to which, among other
things, the Company will issue to GEFAHI shares of the Company’s Class B common
stock, par value $.001 per share (“Class B Common Stock”);

 

WHEREAS, pursuant to the Company’s Restated Certificate of Incorporation the
Class B Common Stock may only be owned by General Electric Company and its
affiliates, and any purported sale, transfer or other disposition of shares of
Class B Common Stock to any other Person will result in the automatic conversion
of such transferred shares into shares of the Company’s Class A common stock,
par value $.001 per share (“Class A Common Stock” and, together with the Class B
Common Stock, the “Common Stock”);

 

WHEREAS, the Company has filed a Registration Statement (File No. 333-112009)
with the Securities and Exchange Commission on Form S-1 (the “Registration
Statement”) in connection with the initial public offering (the “IPO”) of shares
of its Class A Common Stock; and

 

WHEREAS, the Company has agreed to provide GEFAHI with the registration rights
specified in this Agreement following the IPO with respect to any shares of
Common Stock held by GEFAHI or any other Holder, on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1           Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Master Agreement.  The following terms shall have the meanings set forth in this
Section 1.1:

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

--------------------------------------------------------------------------------


 

“Excluded Registration” means a registration under the Securities Act of (i)
securities pursuant to one or more Demand Registrations pursuant to Section 2
hereof, (ii) securities registered on Form S-8 or any similar successor form,
and (iii) securities registered to effect the acquisition of, or combination
with, another Person.

 

“Holder” means (i) GEFAHI and (ii) any direct or indirect transferee of GEFAHI
who shall become a party to this Agreement in accordance with Section 2.9 and
has agreed in writing to be bound by the terms of this Agreement.

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registrable Shares” means the Common Stock owned by the Holders, whether owned
on the date hereof or acquired hereafter; provided, however, that shares of
Common Stock that, pursuant to Section 3.1, no longer have registration rights
hereunder shall not be considered Registrable Shares.

 

“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Shares included in any Demand Registration or Shelf Registration.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

1.2           Other Terms.  For purposes of this Agreement, the following terms
have the meanings set forth in the section or agreement indicated.

 

Term

 

Section

Adverse Effect

 

Section 2.1.5

Advice

 

Section 2.6

Affiliate

 

Master Agreement

Agreement

 

Introductory Paragraph

Class A Common Stock

 

Recitals

Class B Common Stock

 

Recitals

Common Stock

 

Recitals

Company

 

Introductory Paragraph

Demand Registration

 

Section 2.1.1(a)

Demanding Shareholders

 

Section 2.1.1(a)

Demand Request

 

Section 2.1.1(a)

GEFAHI

 

Introductory Paragraph

 

2

--------------------------------------------------------------------------------


 

Inspectors

 

Section 2.5(xiii)

IPO

 

Recitals

Master Agreement

 

Recitals

NASD

 

Section 2.7

No-Black-Out Period

 

Section 2.1.6(b)

Piggyback Registration

 

Section 2.2.1

Records

 

Section 2.5(xiii)

Registration Statement

 

Recitals

Required Filing Date

 

Section 2.1.1(b)

Seller Affiliates

 

Section 2.8.1

Shelf Registration

 

Section 2.1.2

Suspension Notice

 

Section 2.6

 

1.3           Rules of Construction.  Unless the context otherwise requires

 

(1)           a term has the meaning assigned to it;

 

(2)           “or” is not exclusive;

 

(3)           words in the singular include the plural, and words in the plural
include the singular;

 

(4)           provisions apply to successive events and transactions; and

 

(5)           “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.

 

ARTICLE 2
REGISTRATION RIGHTS

 

2.1           Demand Registration.

 

2.1.1        Request for Registration.

 

(a)           Commencing on the date hereof, any Holder or Holders of
Registrable Shares shall have the right to require the Company to file a
registration statement on Form S-1, S-2 or S-3 or any similar or successor to
such forms under the Securities Act for a public offering of all or part of its
or their Registrable Shares (a “Demand Registration”), by delivering to the
Company written notice stating that such right is being exercised, naming, if
applicable, the Holders whose Registrable Shares are to be included in such
registration (collectively, the “Demanding Shareholders”), specifying the number
of each such Demanding Shareholder’s Registrable Shares to be included in such
registration and, subject to Section 2.1.3 hereof, describing the intended
method of distribution thereof (a “Demand Request”).  The IPO Registration
Statement shall not constitute a Demand Registration for any purpose under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)           Each Demand Request shall specify the aggregate number of
Registrable Shares proposed to be sold.  Subject to Section 2.1.6, the Company
shall file the registration statement in respect of a Demand Registration as
soon as practicable and, in any event, within forty-five (45) days after
receiving a Demand Request (the “Required Filing Date”) and shall use reasonable
best efforts to cause the same to be declared effective by the SEC as promptly
as practicable after such filing; provided, however, that:

 

(i)            the Company shall not be obligated to effect a Demand
Registration pursuant to Section 2.1.1(a) (A) within 60 days after the effective
date of a previous Demand Registration, other than a Shelf Registration pursuant
to this Article 2, or (B) within 180 days after the effective date of the IPO
Registration Statement;

 

(ii)           the Company shall not be obligated to effect a Demand
Registration pursuant to Section 2.1.1(a) unless the Demand Request is for a
number of Registrable Shares with a market value that is equal to at least $150
million as of the date of such Demand Request; and

 

(iii)          the Company shall not be obligated to effect pursuant to Section
2.1.1(a) (A) more than two Demand Registrations during the first 12 months
following the date hereof or (B) more than three Demand Registrations during any
12-month period thereafter.

 

2.1.2        Shelf Registration.  With respect to any Demand Registration, the
Requesting Holders may request the Company to effect a registration of the
Common Stock under a registration statement pursuant to Rule 415 under the
Securities Act (or any successor rule) (a “Shelf Registration”).

 

2.1.3        Selection of Underwriters.  At the request of a majority of the
Requesting Holders, the offering of Registrable Shares pursuant to a Demand
Registration shall be in the form of a “firm commitment” underwritten offering. 
The Holders of a majority of the Registrable Shares to be registered in a Demand
Registration shall select the investment banking firm or firms to manage the
underwritten offering, provided that such selection shall be subject to the
consent of the Company, which consent shall not be unreasonably withheld or
delayed.  No Holder may participate in any registration pursuant to Section
2.1.1 unless such Holder (x) agrees to sell such Holder’s Registrable Shares on
the basis provided in any underwriting arrangements described above and (y)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, however, that no such Holder shall
be required to make any representations or warranties in connection with any
such registration other than representations and warranties as to (i) such
Holder’s ownership of his or its Registrable Shares to be transferred free and
clear of all liens, claims, and

 

 

4

--------------------------------------------------------------------------------


 

encumbrances, (ii) such Holder’s power and authority to effect such transfer,
and (iii) such matters pertaining to compliance with securities laws as may be
reasonably requested; provided, further, however, that the obligation of such
Holder to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Holders selling Registrable Shares,
and the liability of each such Holder will be in proportion thereto, and
provided, further, that such liability will be limited to the net amount
received by such Holder from the sale of his or its Registrable Shares pursuant
to such registration.

 

2.1.4        Rights of Nonrequesting Holders.  Upon receipt of any Demand
Request, the Company shall promptly (but in any event within ten (10) days) give
written notice of such proposed Demand Registration to all other Holders, who
shall have the right, exercisable by written notice to the Company within twenty
(20) days of their receipt of the Company’s notice, to elect to include in such
Demand Registration such portion of their Registrable Shares as they may
request.  All Holders requesting to have their Registrable Shares included in a
Demand Registration in accordance with the preceding sentence shall be deemed to
be “Requesting Holders” for purposes of this Section 2.1.

 

2.1.5        Priority on Demand Registrations.  No securities to be sold for the
account of any Person (including the Company) other than a Requesting Holder
shall be included in a Demand Registration unless the managing underwriter or
underwriters shall advise the Requesting Holders in writing that the inclusion
of such securities will not adversely affect the price, timing or distribution
of the offering or otherwise adversely affect its success (an “Adverse
Effect”).  Furthermore, if the managing underwriter or underwriters shall advise
the Requesting Holders that, even after exclusion of all securities of other
Persons pursuant to the immediately preceding sentence, the amount of
Registrable Shares proposed to be included in such Demand Registration by
Requesting Holders is sufficiently large to cause an Adverse Effect, the
Registrable Shares of the Requesting Holders to be included in such Demand
Registration shall equal the number of shares which the Requesting Holders are
so advised can be sold in such offering without an Adverse Effect and such
shares shall be allocated pro rata among the Requesting Holders on the basis of
the number of Registrable Shares requested to be included in such registration
by each such Requesting Holder.

 

2.1.6        Deferral of Filing.

 

(a)   The Company may defer the filing (but not the preparation) of a
registration statement required by Section 2.1 until a date not later than
ninety (90) days after the Required Filing Date if (i) at the time the Company
receives the Demand Request, the Company or any of its Subsidiaries are engaged
in confidential negotiations or other confidential business activities,
disclosure of which would be required in such registration statement (but would
not be required if such registration statement were not filed), and the Board of
Directors of the Company or a committee of the Board of Directors of the Company
determines in good faith that such disclosure would be materially detrimental to
the Company and its stockholders, or (ii) prior to receiving the Demand Request,
the Company had determined to effect a registered underwritten public

 

5

--------------------------------------------------------------------------------


 

offering of the Company’s securities for the Company’s account and the Company
had taken substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering.  A deferral of the filing of a registration statement
pursuant to this Section 2.1.6 shall be lifted, and the requested registration
statement shall be filed forthwith, if, in the case of a deferral pursuant to
clause (i) of the preceding sentence, the negotiations or other activities are
disclosed or terminated, or, in the case of a deferral pursuant to clause (ii)
of the preceding sentence, the proposed registration for the Company’s account
is abandoned.  In order to defer the filing of a registration statement pursuant
to this Section 2.1.6, the Company shall promptly (but in any event within ten
(10) days), upon determining to seek such deferral, deliver to each Requesting
Holder a certificate signed by an executive officer of the Company stating that
the Company is deferring such filing pursuant to this Section 2.1.6 and a
general statement of the reason for such deferral and an approximation of the
anticipated delay.  Within twenty (20) days after receiving such certificate,
the holders of a majority of the Registrable Shares held by the Requesting
Holders and for which registration was previously requested may withdraw such
Demand Request by giving notice to the Company; if withdrawn, the Demand Request
shall be deemed not to have been made for all purposes of this Agreement.  The
Company may defer the filing of a particular registration statement pursuant to
this Section 2.1.6(a) only once.

 

(b)   Notwithstanding Section 2.1.6(a), with respect to two Demand Registrations
only, if GEFAHI or any Affiliate thereof makes a request for any such Demand
Registration, the Company shall not have the right under Section 2.1.6(a) to
defer the filing of such registration or to not file such registration statement
during the period from and including the date of this Agreement through and
including the second anniversary thereof (the “No-Black-Out Period”).

 

2.2           Piggyback Registrations.

 

2.2.1        Right to Piggyback.  Each time the Company proposes to register any
of its equity securities (other than pursuant to an Excluded Registration) under
the Securities Act for sale to the public (whether for the account of the
Company or the account of any securityholder of the Company) (a “Piggyback
Registration”), the Company shall give prompt written notice to each Holder of
Registrable Shares (which notice shall be given not less than twenty (20) days
prior to the anticipated filing date of the Company’s registration statement),
which notice shall offer each such Holder the opportunity to include any or all
of its Registrable Shares in such registration statement, subject to the
limitations contained in Section 2.2.2 hereof.  Each Holder who desires to have
its Registrable Shares included in such registration statement shall so advise
the Company in writing (stating the number of shares desired to be registered)
within ten (10) days after the date of such notice from the Company.  Any Holder
shall have the right to withdraw such Holder’s request for inclusion of such
Holder’s Registrable Shares in any registration statement pursuant to this
Section 2.2.1 by giving written notice to the Company of such withdrawal. 
Subject to Section 2.2.2 below, the Company shall include in such registration
statement all such Registrable Shares so requested to be included therein;
provided, however, that the Company may at any time withdraw or cease

 

6

--------------------------------------------------------------------------------


 

proceeding with any such registration if it shall at the same time withdraw or
cease proceeding with the registration of all other equity securities originally
proposed to be registered.

 

2.2.2        Priority on Piggyback Registrations.

 

(a)   If a Piggyback Registration is an underwritten offering and was initiated
by the Company, and if the managing underwriter advises the Company that the
inclusion of Registrable Shares requested to be included in the Registration
Statement would cause an Adverse Effect, the Company shall include in such
registration statement (i) first, the securities the Company proposes to sell,
(ii) second, the Registrable Shares requested to be included in such
registration, pro rata among the Holders of such Registrable Shares on the basis
of the number of Registrable Shares owned by each such Holder, and (iii) third,
any other securities requested to be included in such registration.  If as a
result of the provisions of this Section 2.2.2(a) any Holder shall not be
entitled to include all Registrable Shares in a registration that such Holder
has requested to be so included, such Holder may withdraw such Holder’s request
to include Registrable Shares in such registration statement.

 

(b)   If a Piggyback Registration is an underwritten offering and was initiated
by a security holder of the Company, and if the managing underwriter advises the
Company that the inclusion of Registrable Shares requested to be included in the
Registration Statement would cause an Adverse Effect, the Company shall include
in such registration statement (i) first, the securities requested to be
included therein by the security holders requesting such registration and the
Registrable Shares requested to be included in such registration, pro rata among
the holders of such securities on the basis of the number of securities owned by
each such holder, and (ii) second, any other securities requested to be included
in such registration (including securities to be sold for the account of the
Company).  If as a result of the provisions of this Section 2.2.2(b) any Holder
shall not be entitled to include all Registrable Shares in a registration that
such Holder has requested to be so included, such Holder may withdraw such
Holder’s request to include Registrable Shares in such registration statement.

 

(c)   No Holder may participate in any registration statement in respect of a
Piggyback Registration hereunder unless such Holder (x) agrees to sell such
Holder’s Registrable Shares on the basis provided in any underwriting
arrangements approved by the Company and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents, each in customary form, reasonably required under the terms of
such underwriting arrangements; provided, however, that no such Holder shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) such Holder’s
ownership of his or its Registrable Shares to be sold or transferred free and
clear of all liens, claims, and encumbrances, (ii) such Holder’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested; provided,
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Holders selling Registrable Shares, and the liability of each

 

7

--------------------------------------------------------------------------------


 

such Holder will be in proportion to, and provided, further, that such liability
will be limited to, the net amount received by such Holder from the sale of his
or its Registrable Shares pursuant to such registration.

 

2.2.3        Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering and any of the investment banking firms selected to manage
the offering was not one of the managers of the IPO, any such investment banking
firm shall not administer such offering if the Holders of a majority of the
Registrable Shares included in such Piggyback Registration are GEFAHI or
Affiliates thereof and such Holders reasonably object thereto.

 

2.3           SEC Form S-3.  The Company shall use its reasonable best efforts
to cause Demand Registrations to be registered on Form S-3 (or any successor
form) once the Company becomes eligible to use Form S-3, and if the Company is
not then eligible under the Securities Act to use Form S-3, Demand Registrations
shall be registered on the form for which the Company then qualifies.  The
Company shall use its reasonable best efforts to become eligible to use Form S-3
and, after becoming eligible to use Form S-3, shall use its reasonable best
efforts to remain so eligible.

 

2.4           Holdback Agreements.

 

(a)   The Company shall not effect any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the seven days prior to and during the 90-day period
beginning on the effective date of any registration statement in connection with
a Demand Registration (other than a Shelf Registration) or a Piggyback
Registration, except pursuant to registrations on Form S-4 or Form S-8 or any
successor form or unless the underwriters managing any such public offering
otherwise agree.

 

(b)   Except with the prior written consent of the Holders of a majority of the
Registrable Shares, such consent not to be withheld unless any such Holder
intends to, or in good faith believes that it is reasonably likely to, request a
Demand Registration that could reasonably be expected to be in registration or
become effective during the No-Black-Out Period, the Company shall not file
during the No-Black-Out Period any registration statement (except as part of a
Demand Registration or pursuant to registrations on Forms S-4 or S-8 or any
successor forms) relating to the public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities.

 

(c)   If any Holders of Registrable Shares notify the Company in writing that
they intend to effect an underwritten sale of Common Stock registered pursuant
to a Shelf Registration pursuant to Article 2 hereof, the Company shall not
effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for its equity
securities, during the seven days prior to and during the 90-day period
beginning on the date such notice is received, except pursuant to registrations
on Form S-4 or Form S-8 or any successor form or unless the underwriters
managing any such public offering otherwise agree.

 

8

--------------------------------------------------------------------------------


 

(d)   Each Holder agrees, in the event of an underwritten offering by the
Company (whether for the account of the Company or otherwise), not to offer,
sell, contract to sell or otherwise dispose of any Registrable Securities, or
any securities convertible into or exchangeable or exercisable for such
securities, including any sale pursuant to Rule 144 under the Securities Act
(except as part of such underwritten offering), during the 7 days prior to, and
during the 90-day period (or such lesser period as the lead or managing
underwriters may require) beginning on, the effective date of the registration
statement for such underwritten offering (or, in the case of an offering
pursuant to an effective shelf registration statement pursuant to Rule 415, the
pricing date for such underwritten offering).

 

2.5           Registration Procedures.  Whenever any Holder has requested that
any Registrable Shares be registered pursuant to this Agreement, the Company
will use its reasonable best efforts to effect the registration and the sale of
such Registrable Shares in accordance with the intended method of disposition
thereof as promptly as is practicable, and pursuant thereto the Company will as
expeditiously as possible:

 

(i)  prepare and file with the SEC, pursuant to Section 2.1.1(b) with respect to
any Demand Registration, a registration statement on any appropriate form under
the Securities Act with respect to such Registrable Shares and use its
reasonable best efforts to cause such registration statement to become
effective, provided that as far in advance as practicable before filing such
registration statement or any amendment thereto, the Company will furnish to the
selling Holders copies of reasonably complete drafts of all such documents
prepared to be filed (including exhibits), and any such Holder shall have the
opportunity to object to any information contained therein and the Company will
make corrections reasonably requested by such Holder with respect to such
information prior to filing any such registration statement or amendment;

 

(ii)  except in the case of a Shelf Registration, prepare and file with the SEC
such amendments, post-effective amendments, and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than one
hundred eighty (180) days (or such lesser period as is necessary for the
underwriters in an underwritten offering to sell unsold allotments) and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

(iii)  in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares

 

9

--------------------------------------------------------------------------------


 

subject thereto for a period ending on the earlier of (x) 24 months after the
effective date of such registration statement and (y) the date on which all the
Registrable Shares subject thereto have been sold pursuant to such registration
statement;

 

(iv)  furnish to each seller of Registrable Shares and the underwriters of the
securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
documents incorporated by reference therein and such other documents as such
seller or underwriters may reasonably request in order to facilitate the
disposition of the Registrable Shares owned by such seller or the sale of such
securities by such underwriters (it being understood that, subject to Section
2.6 and the requirements of the Securities Act and applicable state securities
laws, the Company consents to the use of the prospectus and any amendment or
supplement thereto by each seller and the underwriters in connection with the
offering and sale of the Registrable Shares covered by the registration
statement of which such prospectus, amendment or supplement is a part);

 

(v)  use its reasonable best efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of such jurisdictions as the
managing underwriter reasonably requests (or, in the event the registration
statement does not relate to an underwritten offering, as the holders of a
majority of such Registrable Shares may reasonably request); use its reasonable
best efforts to keep each such registration or qualification (or exemption
therefrom) effective during the period in which such registration statement is
required to be kept effective; and do any and all other acts and things which
may be reasonably necessary or advisable to enable each seller to consummate the
disposition of the Registrable Shares owned by such seller in such jurisdictions
(provided, however, that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (B) consent to general service
of process in any such jurisdiction);

 

(vi)  promptly notify each seller and each underwriter and (if requested by any
such Person) confirm such notice in writing (A) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Shares under state securities or “blue
sky” laws or the initiation of any proceedings for that purpose, and (C) of the
happening of any event which makes any statement made in a registration
statement or related prospectus untrue or which requires the making of any
changes in

 

10

--------------------------------------------------------------------------------


 

such registration statement, prospectus or documents so that they will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and, as promptly as practicable thereafter, prepare and file
with the SEC and furnish a supplement or amendment to such prospectus so that,
as thereafter deliverable to the purchasers of such Registrable Shares, such
prospectus will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(vii)  permit any selling Holder, which in such Holder’s sole and exclusive
judgment, might reasonably be deemed to be an underwriter or a controlling
person of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Holder and
its counsel should be included;

 

(viii) make reasonably available members of management of the Company, as
selected by the Holders of a majority of the Registrable Shares included in such
registration, for assistance in the selling effort relating to the Registrable
Shares covered by such registration, including, but not limited to, the
participation of such members of the Company’s management in road show
presentations;

 

(ix)  otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, including the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder, and make generally
available to the Company’s securityholders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act no later than thirty (30) days
after the end of the twelve (12) month period beginning with the first day of
the Company’s first fiscal quarter commencing after the effective date of a
registration statement, which earnings statement shall cover said twelve (12)
month period, and which requirement will be deemed to be satisfied if the
Company timely files complete and accurate information on Forms 10-Q, 10-K and
8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act;

 

(x)  if requested by the managing underwriter or any seller promptly incorporate
in a prospectus supplement or post-effective amendment such information as the
managing underwriter or any seller reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Shares being sold
by such seller, the purchase price being paid therefor by the underwriters and
with respect to any other terms of the underwritten offering of the Registrable
Shares to

 

11

--------------------------------------------------------------------------------


 

be sold in such offering, and promptly make all required filings of such
prospectus supplement or post-effective amendment;

 

(xi)  as promptly as practicable after filing with the SEC of any document which
is incorporated by reference into a registration statement (in the form in which
it was incorporated), deliver a copy of each such document to each seller;

 

(xii)  cooperate with the sellers and the managing underwriter to facilitate the
timely preparation and delivery of certificates (which shall not bear any
restrictive legends unless required under applicable law) representing
securities sold under any registration statement, and enable such securities to
be in such denominations and registered in such names as the managing
underwriter or such sellers may request and keep available and make available to
the Company’s transfer agent prior to the effectiveness of such registration
statement a supply of such certificates;

 

(xiii)  promptly make available for inspection by any seller, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained by any such
seller or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information requested by any
such Inspector in connection with such registration statement; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the registration statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (x) if (A) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (B) if either (1) the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (2) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing, unless prior to furnishing any such information with
respect to clause (B) such Holder of Registrable Shares requesting such
information agrees to enter into a confidentiality agreement in customary form
and subject to customary exceptions; and provided, further, that each Holder of
Registrable Shares agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
and to prevent disclosure of the Records deemed confidential;

 

12

--------------------------------------------------------------------------------


 

(xiv)  furnish to each seller and underwriter a signed counterpart of (A) an
opinion or opinions of counsel to the Company, and (B) a comfort letter or
comfort letters from the Company’s independent public accountants, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the sellers or managing
underwriter reasonably requests;

 

(xv)  cause the Registrable Shares included in any registration statement to be
(A) listed on each securities exchange, if any, on which similar securities
issued by the Company are then listed, or (B) quoted on the National Association
of Securities Dealers, Inc. Automated Quotation System or the Nasdaq National
Market if similar securities issued by the Company are quoted thereon;

 

(xvi)  provide a transfer agent and registrar for all Registrable Securities
registered hereunder;

 

(xvii)  cooperate with each seller and each underwriter participating in the
disposition of such Registrable Shares and their respective counsel in
connection with any filings required to be made with the National Association of
Securities Dealers, Inc.;

 

(xviii)  during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

 

(xix)  notify each seller of Registrable Shares promptly of any request by the
SEC for the amending or supplementing of such registration statement or
prospectus or for additional information;

 

(xx)  enter into such agreements (including underwriting agreements in the
managing underwriter’s customary form) as are customary in connection with an
underwritten registration; and

 

(xxi)  advise each seller of such Registrable Shares, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

 

2.6           Suspension of Dispositions.  Each Holder agrees by acquisition of
any Registrable Shares that, upon receipt of any notice (a “Suspension Notice”)
from the Company of the happening of any event of the kind described in Section
2.5(vi)(C) such Holder will forthwith discontinue disposition of Registrable
Shares until such Holder’s receipt of the copies of the supplemented or amended
prospectus, or until it is advised in

 

13

--------------------------------------------------------------------------------


 

writing (the “Advice”) by the Company that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings which
are incorporated by reference in the prospectus, and, if so directed by the
Company, such Holder will deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Shares current at the time of receipt of such notice. 
In the event the Company shall give any such notice, the time period regarding
the effectiveness of registration statements set forth in Sections 2.5(ii) and
2.5(iii) hereof shall be extended by the number of days during the period from
and including the date of the giving of the Suspension Notice to and including
the date when each seller of Registrable Shares covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus or the Advice.  The Company shall use its reasonable best efforts and
take such actions as are reasonably necessary to render the Advice as promptly
as practicable.

 

2.7           Registration Expenses.

 

2.7.1        Demand Registrations.  All reasonable, out-of-pocket fees and
expenses incident to any Demand Registration including, without limitation, the
Company’s performance of or compliance with this Article 2, all registration and
filing fees, all fees and expenses associated with filings required to be made
with the National Association of Securities Dealers, Inc. (“NASD”) (including,
if applicable, the reasonable fees and expenses of any “qualified independent
underwriter” as such term is defined in Schedule E of the By-Laws of the NASD,
and of its counsel), as may be required by the rules and regulations of the
NASD, fees and expenses of compliance with securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the Registrable Shares), rating agency fees, printing
expenses (including expenses of printing certificates for the Registrable Shares
in a form eligible for deposit with Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by a Holder of
Registrable Shares), messenger and delivery expenses, the fees and expenses
incurred in connection with any listing or quotation of the Registrable Shares,
fees and expenses of counsel for the Company and its independent certified
public accountants (including the expenses of any special audit or “cold
comfort” letters required by or incident to such performance), the fees and
expenses of any special experts retained by the Company in connection with such
registration, and any underwriting discounts, commissions, or fees attributable
to the sale of the Registrable Shares, will be borne by the Holders pro rata on
the basis of the number of shares so registered whether or not any registration
statement becomes effective, and the fees and expenses of any counsel,
accountants, or other persons retained or employed by any Holder will be borne
by such Holder.

 

2.7.2        Piggyback Registrations.  All fees and expenses incident to any
Piggyback Registration including, without limitation, the Company’s performance
of or compliance with this Article 2, all registration and filing fees, all fees
and expenses associated with filings required to be made with the NASD
(including, if applicable, the reasonable fees and expenses of any “qualified
independent underwriter” as such term is defined in Schedule E of the By-Laws of
the NASD, and of its counsel), as may be required by the rules and regulations
of the NASD, fees and expenses of compliance with

 

14

--------------------------------------------------------------------------------


 

securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with “blue sky” qualifications of the Registrable Shares),
rating agency fees, printing expenses (including expenses of printing
certificates for the Registrable Shares in a form eligible for deposit with
Depository Trust Company and of printing prospectuses), messenger and delivery
expenses, the fees and expenses incurred in connection with any listing or
quotation of the Registrable Shares, fees and expenses of counsel for the
Company and its independent certified public accountants (including the expenses
of any special audit or “cold comfort” letters required by or incident to such
performance), the fees and expenses of any special experts retained by the
Company in connection with such registration, and the fees and expenses of other
persons retained by the Company, will be borne by the Company (unless paid by a
security holder that is not a Holder for whose account the registration is being
effected) whether or not any registration statement becomes effective; provided,
however, that any underwriting discounts, commissions, or fees attributable to
the sale of the Registrable Shares will be borne by the Holders pro rata on the
basis of the number of shares so registered and the fees and expenses of any
counsel, accountants, or other persons retained or employed by any Holder will
be borne by such Holder.

 

2.8           Indemnification.

 

2.8.1        The Company agrees to indemnify and reimburse, to the fullest
extent permitted by law, each seller of Registrable Shares, and each of its
employees, advisors, agents, representatives, partners, officers, and directors
and each Person who controls such seller (within the meaning of the Securities
Act or the Exchange Act) and any agent or investment advisor thereof
(collectively, the “Seller Affiliates”) (A) against any and all losses, claims,
damages, liabilities, and expenses, joint or several (including, without
limitation, attorneys’ fees and disbursements except as limited by
Section 2.8.3) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (B) against any and all loss, liability, claim, damage, and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement or
omission or alleged untrue statement or omission, and (C) against any and all
costs and expenses (including reasonable fees and disbursements of counsel) as
may be reasonably incurred in investigating, preparing, or defending against any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, or such violation of the Securities Act or
Exchange Act, to the extent that any such expense or cost is not paid under
subparagraph (A) or (B) above; except insofar as any such statements are made in
reliance upon and in strict conformity with information furnished in writing to
the Company by such seller or any Seller Affiliate for use therein or arise from
such seller’s or any Seller Affiliate’s failure to deliver a copy of the
registration statement or

 

15

--------------------------------------------------------------------------------


 

prospectus or any amendments or supplements thereto after the Company has
furnished such seller or Seller Affiliate with a sufficient number of copies of
the same.  The reimbursements required by this Section 2.8.1 will be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.

 

2.8.2        In connection with any registration statement in which a seller of
Registrable Shares is participating, each such seller will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify the Company and each of its employees, advisors, agents,
representatives, partners, officers and directors and each Person who controls
the Company (within the meaning of the Securities Act or the Exchange Act) and
any agent or investment advisor thereof against any and all losses, claims,
damages, liabilities, and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements except as limited by Section 2.8.3) resulting
from any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
contained in any information or affidavit so furnished in writing by such seller
or any of its Seller Affiliates specifically for inclusion in the registration
statement; provided that the obligation to indemnify will be several, not joint
and several, among such sellers of Registrable Shares, and the liability of each
such seller of Registrable Shares will be in proportion to, and will be limited
to, the net amount received by such seller from the sale of Registrable Shares
pursuant to such registration statement; provided, however, that such seller of
Registrable Shares shall not be liable in any such case to the extent that prior
to the filing of any such registration statement or prospectus or amendment
thereof or supplement thereto, such seller has furnished in writing to the
Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto which corrected or
made not misleading information previously furnished to the Company.

 

2.8.3        Any Person entitled to indemnification hereunder will (A) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person) and (B) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (X) the
indemnifying party has agreed to pay such fees or expenses, or (Y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person.  If such defense is not
assumed by the indemnifying party as permitted hereunder,

 

16

--------------------------------------------------------------------------------


 

the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim unless (1) such settlement or
compromise contains a full and unconditional release of the indemnified party or
(2) the indemnified party otherwise consents in writing.  An indemnifying party
who is not entitled to, or elects not to, assume the defense of a claim will not
be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party, a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the reasonable fees and disbursements of such
additional counsel or counsels.

 

2.8.4        Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 2.8.1 or Section 2.8.2 are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, liabilities, or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party in connection with the actions which resulted in
the losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 2.8.4 were
determined by pro rata allocation (even if the Holders or any underwriters or
all of them were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 2.8.4. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities, or expenses (or
actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such indemnified party in
connection with investigating or, except as provided in Section 2.8.3, defending
any such action or claim.  Notwithstanding the provisions of this Section 2.8.4,
no Holder shall be required to contribute an amount greater than the dollar
amount by which the net proceeds received by such Holder with respect to the
sale of any Registrable Shares exceeds the amount of damages which such Holder
has otherwise been required to pay by reason of any and all untrue or alleged
untrue statements of material fact or omissions or alleged omissions of material
fact made in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto related to such sale of Registrable
Shares.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be

 

17

--------------------------------------------------------------------------------


 

entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations in this Section 2.8.4 to contribute
shall be several in proportion to the amount of Registrable Shares registered by
them and not joint.

 

If indemnification is available under this Section 2.8, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Section
2.8.1 and Section 2.8.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.8.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.8.2.

 

2.8.5        The indemnification and contribution provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and will survive the transfer of
securities.

 

2.9           Transfer of Registration Rights.  The rights of each Holder under
this Agreement may be assigned to any direct or indirect transferee of a Holder
who agrees in writing to be subject to and bound by all the terms and conditions
of this Agreement.

 

2.10         Rule 144.  The Company will file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, will, upon the request of the Holders, make publicly
available other information) and will take such further action as the Holders
may reasonably request, all to the extent required from time to time to enable
the Holders to sell Common Stock without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such rule may be amended from time to time or (ii) any
similar rule or regulation hereafter adopted by the SEC.  Upon the reasonable
request of any Holder, the Company will deliver to such parties a written
statement as to whether it has complied with such requirements and will, at its
expense, forthwith upon the request of any such Holder, deliver to such Holder a
certificate, signed by the Company’s principal financial officer, stating (a)
the Company’s name, address and telephone number (including area code), (b) the
Company’s Internal Revenue Service identification number, (c) the Company’s SEC
file number, (d) the number of shares of each class of capital stock outstanding
as shown by the most recent report or statement published by the Company, and
(e) whether the Company has filed the reports required to be filed under the
Exchange Act for a period of at least ninety (90) days prior to the date of such
certificate and in addition has filed the most recent annual report required to
be filed thereunder.

 

2.11         Preservation of Rights.  The Company will not (i) grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder or (ii) enter into any agreement,
take any action, or permit any change to occur, with respect to its securities
that violates or subordinates the rights expressly granted to the Holders in
this Agreement.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 3
TERMINATION

 

3.1           Termination.   The Holders may exercise the registration rights
granted hereunder in such manner and proportions as they shall agree among
themselves.  The registration rights hereunder shall cease to apply to any
particular Registrable Share when: (a) a registration statement with respect to
the sale of such shares of Common Stock shall have become effective under the
Securities Act and such shares of Common Stock shall have been disposed of in
accordance with such registration statement; (b) such shares of Common Stock
shall have been sold to the public pursuant to Rule 144 under the Securities Act
(or any successor provision); (c) such shares of Common Stock shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration or
qualification of them under the Securities Act or any similar state law then in
force; (d) such shares shall have ceased to be outstanding or (e) in the case of
Registrable Shares held by a Holder that is not GEFAHI or any Affiliate thereof,
such Holder holds less than three percent (3%) of the then outstanding
Registrable Shares and such Registrable Shares are eligible for sale pursuant to
Rule 144(k) under the Securities Act (or any successor provision).  The Company
shall promptly upon the request of any Holder furnish to such Holder evidence of
the number of Registrable Shares then outstanding.

 

ARTICLE 4
MISCELLANEOUS

 

4.1           Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
4.1):

 

If to the Company:

 

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230

Attention: General Counsel

Fax 804-662-2414

 

If to GEFAHI:

 

c/o General Electric Company

3135 Easton Turnpike

Fairfield, CT 06828

Attention: Chief Corporate and Securities Counsel

Fax: 203-373-3079

 

If to any other Holder, the address indicated for such Holder in the Company’s
stock transfer records with copies, so long as GEFAHI owns any Registrable
Shares, to GEFAHI as provided above.

 

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered; when answered back, if

 

19

--------------------------------------------------------------------------------


 

telexed; when receipt is acknowledged, if telecopied; and five (5) calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee).

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

4.2           Authority.  Each of the parties hereto represents to the other
that (i) it has the corporate power and authority to execute, deliver and
perform this Agreement, (ii) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate action and
no such further action is required, (iii) it has duly and validly executed and
delivered this Agreement, and (iv) this Agreement is a legal, valid and binding
obligation, enforceable against it in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equity principles.

 

4.3           Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York
irrespective of the choice of laws principles of the State of New York other
than Section 5-1401 of the General Obligations Law of the State of New York.

 

4.4           Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall be binding upon and benefit the Company, each
Holder, and their respective successors and assigns.

 

4.5           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

 

4.6           Remedies.  Any dispute, controversy or claim arising out of, or
relating to, the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement shall
be resolved in accordance with Article VII of the Master Agreement.

 

4.7           Waivers.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in a writing signed by the party against whom the
existence of such waiver is asserted.  Unless otherwise expressly provided in
this Agreement, no delay or omission on the part

 

20

--------------------------------------------------------------------------------


 

of any party in exercising any right or privilege under this Agreement shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.  No failure by
either party to take any action or assert any right or privilege hereunder shall
be deemed to be a waiver of such right or privilege in the event of the
continuation or repetition of the circumstances giving rise to such right unless
expressly waived in writing by the party against whom the existence of such
waiver is asserted.

 

4.8           Amendment.  This Agreement may not be amended or modified in any
respect except by a written agreement signed by the Company, GEFAHI (so long as
GEFAHI owns any Common Stock) and the Holders of a majority of the then
outstanding Registrable Shares.

 

4.9           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of any such Agreement.

 

 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

 /s/ Joseph J. Pehota

 

 

Name: Joseph J. Pehota

 

Title: Senior Vice President

 

 

 

 

 

GE FINANCIAL ASSURANCE
HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Kathryn A. Cassidy

 

 

Name: Kathryn A. Cassidy

 

Title: Senior Vice President and Treasurer

 

 

22

--------------------------------------------------------------------------------

